DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-4, 8-9, and 11-20 as filed 11/29/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Dependent claims 8 and 9 are objected to as each depend upon claim 7, which was dependent upon independent claim 1, but has since been cancelled; and thus, Applicant interprets claims 8-9 to now depend upon claim 1. For purposes of examination, Examiner 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 does not recite any further narrowing of the claim and promptly ends after “further comprising.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-9, and 11-20
Claims 1-4 and 8-9, and 11 are drawn to a computer storage media for collecting, analyzing, and generating data for assignment of an ambulance, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] receiving, […], the request initiating a workflow that enables the user to provide information about a patient to a booking engine; providing the workflow to the user, […], the workflow comprising a series of questions corresponding to a status of the patient; requesting an ambulance for the patient, the ambulance requested based on responses from the user, […], to the series of questions, and a detected location of the user […]; determining a plurality of requests have been received from other patients and a single ambulance is available; prioritizing the plurality of requests based on battery statuses of devices making the plurality of requests and/or signal strengths of devices making the plurality of requests; and assigning the single ambulance to the patient or a patient of the other patients based on the prioritizing.  
The limitations of collecting, analyzing, and generating data for assignment of an ambulance, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer storage media having computer-executable instructions embodied thereon,” “a computer,” “a user device,” and “a user interface,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computer storage media having computer-executable instructions embodied thereon,” “a computer,” “a user device,” and “a user interface,” language, receiving a request for a workflow to provide information about a patient through a series of questions, analyzing the responses to the questions of the workflow to request an ambulance based on the responses and location of the workflow user, analyzing a plurality of requests from other patients for a single available ambulance, prioritizing plurality of requests, and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more computer storage media having computer-executable instructions embodied thereon,” “a computer,” “a user device,” and “a user interface,” to perform the collecting, analyzing, and generating data for assignment limitations. The elements in each of these steps are recited at a high-level of generality (i.e., one or more computer storage media having computer executable instructions, a computer, a user device (e.g. a mobile phone), and a user interface of the user device as they relate to general purpose computer components (Application Specification [0011], [0018], [0021])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more computer storage media having computer-executable instructions embodied thereon,” “a computer,” “a user device,” and “a user interface,” to perform the collecting, analyzing, and generating data for assignment limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-4, 8-9, and 11 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating data for assignment of an ambulance. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the dependent claims are rejected under 35 U.S.C. § 101.
Claims 12-14 are drawn to a method for collecting, analyzing, and generating data for assignment of an ambulance, which is within the four statutory categories (i.e. method). 
Independent Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recites […] receiving, […], a voice command from a user, the voice command initiating a workflow that enables the user to provide information about a patient to a booking engine; providing the workflow to the user, […], the workflow comprising a series of questions corresponding to a status of the patient; requesting an ambulance for the patient, the ambulance requested based on responses from the user, […], to the series of questions, and a detected location of the user […]; determining a plurality of requests have been received from other patients; and prioritizing requests from the patient and the other patients based on responses of the patient and the other patients to the series of questions, wherein the requests are further prioritized based on battery statuses of devices making the plurality of requests and/or signal strengths of devices making the plurality of requests.  
The limitations of collecting, analyzing, and generating data for assignment of an ambulance, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user device,” and “a user interface,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a user device,” and “a user interface,” language, receiving a request for a workflow to provide information about a patient through a series of questions, analyzing the responses to the questions of the workflow to request an ambulance based on the responses and location of the workflow user, analyzing a plurality of requests from other patients for an ambulance, prioritizing plurality of requests, and assigning the ambulance based on the prioritizing in the context of this claim encompasses the user manually collecting, analyzing, and generating data for assignment of an ambulance based on collected user information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a user device,” and “a user interface,” to perform the collecting, analyzing, and generating data for assignment limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a user device (e.g. a mobile phone), and a user interface of the user device as they relate to general purpose computer components (Application Specification [0011], [0018], [0021])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a user device,” and “a user interface,” to perform the collecting, analyzing, and generating data for assignment limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a user device (e.g. a mobile phone), and a user interface of the user device as they relate to general purpose computer components (Application Specification [0011], [0018], [0021])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 13-14 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating data for assignment of an ambulance. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the dependent claims are rejected Claims 12-14 are drawn to a method for collecting, analyzing, and generating data for assignment of an ambulance, which is within the four statutory categories (i.e. method). 
Claims 15-20 are drawn to a system for collecting, analyzing, and generating data for assignment of an ambulance, which is within the four statutory categories (i.e. machine). 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 recites […] receive, […], a voice command from a user, the voice command initiating a workflow that enables the user to provide information about a patient to a booking engine; provide the workflow to the user, […], the workflow comprising a series of questions corresponding to a status of the patient; request an ambulance for the patient, the ambulance requested based on responses from the user, […], to the series of questions, and a detected location of the user […]; determine a plurality of requests have been received from other patients; and prioritize the request from the patient and the plurality of requests from the other patients based on responses of the patient and the other patients to the series of questions, wherein the requests are further prioritized based on battery statuses of the devices making the plurality of requests and/or signal strengths of the devices making the plurality of requests.  
The limitations of collecting, analyzing, and generating data for assignment of an ambulance, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “Page 4 of 11Application No. 16/127,609Attorney Docket No. 27098.312225a computer storage medium storing computer-usable instructions,” and “a user device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor,” “Page 4 of 11Application No. 16/127,609Attorney Docket No. 27098.312225a computer storage medium storing computer-usable instructions,” and “a user device,” language, receiving a request for a workflow to provide information about a patient through a series of questions, analyzing the responses to the questions of the workflow to request an ambulance based on the responses and location of the workflow user, analyzing a plurality of requests from other patients for an ambulance, prioritizing plurality of requests, and assigning the ambulance based on the prioritizing in the context of this claim encompasses the user manually collecting, analyzing, and generating data for assignment of an ambulance based on collected user information. If a claim limitation, under its broadest reasonable interpretation, covers performance of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” “Page 4 of 11Application No. 16/127,609Attorney Docket No. 27098.312225a computer storage medium storing computer-usable instructions,” and “a user device,” to perform the collecting, analyzing, and generating data for assignment limitations. The elements in each of these steps are recited at a high-level of generality (i.e. a processor and a computer storage medium storing instruction such as hardware, firmware, and/or software, and a user device (e.g. a mobile phone) as they relate to general purpose computer components (Application Specification [0011], [0018], [0021], [0025])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor,” “Page 4 of 11Application No. 16/127,609Attorney Docket No. 27098.312225a computer storage medium storing computer-usable instructions,” and “a user device,” to perform the collecting, analyzing, and generating data for assignment limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e. a processor and a computer storage medium storing instruction such as hardware, firmware, and/or software, and a user device (e.g. a mobile phone) as they relate to general purpose computer components (Application Specification [0011], [0018], [0021], [0025])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
claims 16-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating data for assignment of an ambulance. Dependent claims 16 and 18 recite the additional element of “a user interface,” however, this element is recited at a high level as being on a user device (e.g. a mobile phone) (Application Speciation at [0026]), such that the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Dependent claim 20 recites providing a workflow while the device is in a locked state; however, this amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (i.e. a locked state). See MPEP 2106.05(h). Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the dependent claims are rejected under 35 U.S.C. § 101.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 11/29/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(a) rejection of claims 1-4, 8-9, and 11-20, Applicant argues the amendments to the limitation of “automatically detecting
Regarding the 101 rejection of Claims 1-4, 8-9, and 11-20, Applicant argues, first, with respect to claims 1-4, 8-9, and 11, that the claims do not recite signals per se in light of the present Application Specification; and second, claims 1-4, 8-9, and 11-20 are integrated into a practical application and recite significantly more than any abstract idea; submits that claims 18-20 do not recite subject matter that would fall within the groupings of an abstract idea, and even if these claims were alleged to be directed to a judicial exception, applicant respectfully submits that the claims integrate any alleged abreact idea into a practical application.
In response to Applicant’s argument that (a) regarding the 112(a) rejection of claims 1-4, 8-9, and 11-20, Examiner is persuaded and has withdrawn the 112(a) rejection. 
In response to Applicant’s argument that (b) regarding the 101 rejection of claims 1-4, 8-9, and 11-20, Examiner is persuaded in part and respectfully disagrees in part. 
First, regarding Applicant’s arguments with respect to claims 1-4, 8-9, and 11, that the claims do not recite signals per se in light of the present Application Specification: Examiner is persuaded, and has withdrawn the rejection of signal per se regarding these claims; however, Examiner notes a newly cited 101 rejection for claims 1-4, 8-9, and 11 is applied in the above Office Action and further discussed below.
Second, regarding Applicant’s arguments with respect claims 1-4, 8-9, and 11-20, Applicant argues that the independent claims 1, 12, and 15 provide an improvement to a computer or another technical field, regardless of any purported abstract idea: Examiner respectfully disagrees. Examiner respectfully submits that the claims, as currently drafted, amount to the abstract idea of collecting and analyzing data for generating an assignment for booking an ambulance for a user, which falls under the category of a “Mental Process”, but for the recitation of generic computer components. Similar to the abstract idea of calling an operational center and providing an ambulance through the mental process of a user collecting data and analyzing the data to assign a requested ambulance based on the collected See MPEP 2106.05(f). (Step 2A, Prong 2: Fails to integrate into a practical application).
Regarding Applicant’s arguments that the claims recite significantly more than the abstract idea because the elements of the claims are not well-understood, routine, and conventional at the time of filing the application: Examiner respectfully disagrees. Examiner respectfully submits that the limitation of prioritizing an ambulance based on battery status and/or signal strengths of devices making requests amounts to insignificant extrasolution activity, which cannot provide an inventive concept, See MPEP 2106.05(g) and is also recognized as well-understood, routine, and conventional activity because the claimed computer/processor is receiving data such as battery status/signal strength over a network, See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). (Step 2B: Fails to recite significantly more). 
Accordingly, Examiner respectfully maintains the 101 rejection of claims 1-4, 8-9, and 11-20 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,943,463 B1, (Provisional Application No. 62/632,373, filed 02/19/2018) teaches an ambulance service request feature for dynamically routing a number of ambulance 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626